Citation Nr: 0122323	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  00-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code. 


REPRESENTATION

Appellant represented by:  N. Lee Presson, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1988.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 determination of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling (VR&C) division of the Regional Office in 
Atlanta, Georgia (RO).

The veteran was scheduled for a Board hearing in July 2001, 
but failed to report for the hearing.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO, in a letter dated in July 1999, informed the veteran 
that she was not entitled to receive vocational 
rehabilitation services "at this time."  It was noted that 
she had limitations in work related functions due to her 
service-connected disability.  However, she had overcome the 
impairment of employability with suitable work experience and 
employment (emphasis added).  Therefore, an employment 
handicap was not established in her case.

A report of medical evaluation completed in August 1999 by A. 
Reddy, M.D., reflects that an MRI of the veteran's right 
ankle taken in July 1999 showed a partial tear within the 
posterior tibial tendon with associated tenosynovitis.  
Partial tears of the tibiotalar and posterior talofibular 
ligaments were suspected.  Dr. Reddy stated that her right 
ankle problems "may have been exacerbated by the amount of 
standing that she has to do at work."  A report completed by 
R. H. Pike, M.D., from an orthopedic clinic dated in March 
2000, shows that the veteran was to be fitted with a custom 
made articulated ankle-foot orthosis.

There is no indication that these medical records have been 
taken into consideration with regard to the assessment that 
the veteran has overcome her impairment of employability with 
suitable employment.

The veteran has in the past been represented by an attorney.  
It does not appear that the veteran's representative was 
provided with a copy of the Statement of the Case and the 
Certification of Appeal indicates that the veteran is not 
represented in this appeal.  The RO should clarify this 
matter.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all sources of treatment for her 
right ankle disability since March 2000 
and obtain records from all sources 
identified by the veteran.

2.  The RO should request the veteran to 
clarify whether she is being represented 
in this appeal.

3.  The RO should request the veteran to 
provide an up-to-date account of her 
current employment situation, to include 
a description of her day-to-day duties 
and the effect such tasks have on her 
right ankle disability.  She should also 
be requested to provide information 
regarding how her right ankle disability 
affects her performance of her work 
related duties and the number of hours 
she is absent from work due to her right 
ankle disability.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  The RO should, in view of the latest 
medical evidence and any additional 
evidence submitted by the veteran, 
determination whether the veteran has 
overcome impairment of employability with 
suitable employment.  To that end, the RO 
should arrange for any interviewing and 
testing of the veteran deemed necessary.

6.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




